This proceeding was brought to review an order of the Commissioner of Agriculture and Markets denying petitioner’s application for a milk dealer’s license. Pursuant to the provisions of article 78 of the Civil Practice Act the Special Term directed that the matter be transferred to this court for determination. The business for which petitioner seeks a license is a part of a family business operated by Prudential Milk Distributors, Inc. The commissioner found that Nicholas and Andrew Siragusa held all the offices in petitioner and are the sole owners of the stock of Prudential Dairy Products, Inc., as well as its corporate business. The business of Prudential Dairy Products, Inc., is made up of wholesale distribution and subdealers’ sales. It is proposed to divide that business by having the applicant take the sub dealers’ sales branch. The applicant would use the milk of Prudential Dairy Products, Inc., and would operate its business from the same depot. The commissioner also found that Andrew Siragusa, who is an officer of both corporations, is not familiar with the price paid for processing and has never taken any part in the making of arrangements for the purchase of milk. The commissioner also found that the reason for dividing the business was a disagreement between the two brothers over salaries for each other. After reviewing a’l the evidence the commissioner decided that the application should be denied. That decision is sustained by the evidence and it is neither arbitrary nor capricious. Determination unanimously confirmed, with $50 costs and disbursements. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.